Citation Nr: 0918907	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 27, 1997, rating decision that assigned an effective 
date of August 20, 1993, for the award of a 100 percent 
rating for schizophrenia, undifferentiated type.

REPRESENTATION

Appellant represented by:	Meghann C. Thomas, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel 





INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.

In August 2005, the Board denied the Veteran's claim as to 
whether there was CUE in an August 27, 1997, rating decision 
that assigned an effective date of August 20, 1993, for the 
award of a 100 percent rating for schizophrenia.  The Veteran 
subsequently filed a timely appeal of the Board's August 2005 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  In March 2008, the Court entered judgment, 
vacating the August 2005 Board's decision and remanded it to 
the Board for readjudication consistent with its February 
2008 memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board also notes that the record reflects that the 
Veteran asserts that an April 1996 rating decision contains 
CUE.  This matter has yet to be adjudicated and is referred 
to the RO for the appropriate development.  


REMAND

The Veteran's earlier effective date claim received in 
September 2003 was denied by the RO in a January 2004 rating 
decision   Such claim was denied on the basis that the August 
1997 rating decision that assigned an effective date of 
August 20, 1993 for a 100 percent rating for schizophrenia, 
did not contain CUE.  

The RO, in a March 2004 statement of the case (SOC), 
characterized the issue on appeal as entitlement to an 
earlier effective date for the award of a 100 percent rating 
for schizophrenia, and provided the relevant effective date 
regulations.  However, as noted, RO actually adjudicated the 
veteran's claim on the basis of CUE.  Thus, on remand, the RO 
should issue an appropriate SOC, addressing the issue of CUE 
in the August 1997 rating decision.  

Moreover, in its February 2008 Memorandum Decision, the Court 
noted arguments by the appellant and appellee that other 
documents should be considered as informal claims for TDIU, 
specifically a hospitalization in early 1975, a 1977 claim 
and a May 1990 claim.  It was also argued that there was a 
July 1993 claim that an August 1971 rating decision was the 
product of CUE.  It was noted that the Veteran was pro se at 
that time.  Therefore, on remand, in its adjudication of the 
CUE claim, the RO/AMC should address these inextricably 
intertwined matters.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC as to 
whether there is CUE in an August 27, 
1997, rating decision that assigned an 
effective date of August 20, 1993, for 
the award of a 100 percent rating for 
schizophrenia, undifferentiated type.  In 
doing so, the RO/AMC should discuss 
whether the Veteran reasonably raised a 
1975, 1977 or May 1990 claim for a TDIU, 
and a July 1993 claim that an August 1971 
rating decision contained CUE.  The 
Veteran is hereby notified that, 
following the receipt of the SOC 
concerning any new issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

Subsequently, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




